Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/13/2022 has been entered.
Claim Objections
Claim 1 is objected to because of the following informalities:  
 “wherein each of the plurality of discrete gas outlets have a slant angle” should be amended to “wherein each of the plurality of discrete gas outlets has a slant angle” because “each of the plurality” is singular
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5, 10, 26, and 27 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment “one or more retaining clips each including a capillary gap” and “a first retaining clip including a capillary gap”, and “a second retaining clip including a capillary gap” is not disclosed in the application. The specification in paragraph 87 teaches multiple embodiments of a wicking feature, in which the wicking feature is “a capillary gap” (the wicking feature is any element that may geometrically establish at least two surfaces near enough to each other such that a gap created allows capillary flow of fluid from one region to another) or the wicking feature is a “retaining clip” (the wicking feature is a retaining clip or a slide clip). However, the specification does not disclose that “one or more retaining clips retaining clips each including a capillary gap” or “a second retaining clip including a capillary gap”. The applicant is advised to amend claims 1, 5, 10, 26 and 27 to claim either “a capillary gap” or “one or more retaining clips”. For prosecution, the amendment will be interpreted to mean “one or more retaining clips retaining clips”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim 7 recites “the dispensed fluid selected from the group consisting of a staining reagent, a counterstaining reagent, or a wash reagent” and is indefinite because the limitation is an open grouping. A claim element defined by selection from a group of alternatives requires selection from a closed group (see MPEP 2111.03). Applicant is advised to amend the limitation to “the dispensed fluid selected from the group consisting of a staining reagent, a counterstaining reagent, and a wash reagent”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 5-10, 12, 15, and 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Reinhart et al (US20050186114A1 published 08/25/2005; hereinafter Reinhart) in view of Keller et al (US20160282376A1 published 09/29/2016; hereinafter Keller).
Regarding claim 1, Reinhart teaches an automated slide processing apparatus comprising: 
at least one fluid dispenser configured to dispense a fluid onto an upper surface of a slide (a reagent dispenser in a workstation is positioned above one or more pairs of slides in the opposite rows, and delivers a reagent to one or more slides – paragraph 13); and

    PNG
    media_image1.png
    358
    370
    media_image1.png
    Greyscale
a liquid removal device (solvent exchanger – paragraph 167) for driving the dispensed fluid on the upper surface of the slide toward at least one of (i) one or more retaining clips each including a capillary gap (for prosecution, the amendment will be interpreted to mean “one or more retaining clips retaining clips”; see 112a rejection) in fluidic communication with at least a portion of an end of the slide (spring clip 270 holds one edge of a slide 248 and is capable of contacting a liquid on the slide248 – Figs. 6 and 8A), or (ii) a longitudinal edge of the slide (Reinhart teaches an air jet 670 capable of moving reagent 676 to the longitudinal side of the slide 672 – paragraph 167); wherein the liquid removal device comprises a plenum (a horizontal pipe between the inlet 654 and plenum 652 – Fig. 17A) (see Fig. 17A below) and a plurality of discrete gas outlets (multiple plenums 652 – See Fig. 17A below) in communication with the plenum (multiple plenums 652 are connected to the horizontal pipe – See Fig. 17A below), a tilt angle ranging from between about 5 degrees to about 50 degrees (angle at which the air jet impinges upon a surface of a slide can be adjusted to between about 20 degrees and about 60 degrees – paragraph 167), where the plurality of discrete gas outlets (each plenum 652 has a separate exit at the bottom surface 658 – Fig. 17A and paragraph 167)  each provide a gaseous output that merge to form a substantially uniform gas curtain (FIG. 17C shows the blow-off nozzle 606 and an air jet 670 formed by passing pressurized air – paragraph 167)(gas flow exiting the plenums 652 merge to form a gas curtain – Fig. 17C), and wherein the gas curtain projected from the liquid removal device has a shape which approximates a parallelogram (Reinhart teach a parallelogram shaped air jet 670 because the air jet 670 is approximately rectangular shaped – Fig. 17C).
However, Reinhart does not teach wherein each of the plurality of discrete gas outlets have a slant angle ranging from between about 5 degrees to about 50 degrees.
Keller teaches a slide processing system comprises a gas knife 4350 wherein each of the plurality of discrete gas outlets (holes 4400 – paragraph 230) have a slant angle ranging from between about 5 degrees to about 50 degrees (Keller teaches the holes 4400 are at an angle α and can be in a range from about 70 degrees to about 80 degrees from the horizontal – paragraph 235 and Figs. 62-64B) (Keller teaches a range of angle α that is equivalent to a slant angle of about 10 to about 20 degree from the vertical). Keller teaches that it would be advantageous to use a range of angled outlets to adjust and accommodate liquids with non-uniform properties and high viscosities (paragraph 235).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the openings of the air jet, as taught by Reinhart, with the slanted opening, taught by Keller, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Reinhart and Keller both teach slide processing apparatus with air curtains.
Regarding claim 2, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein the gas curtain projected from the liquid removal device (an air jet 670 – Fig. 17C) is oriented substantially perpendicular to a plane of the upper surface of the slide (the air jet 670 is perpendicular to the top if the slide 672 – Fig. 17C).
Regarding claim 5, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein the retaining clip including the capillary gap (for prosecution, the amendment will be interpreted to mean “the retaining clip”; see 112a rejection) is located at a label end of the slide (the spring clip 270 is next to the label end of the slide 246 – Fig. 6).
Regarding claim 6, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein the automated slide processing apparatus is a coverslipper apparatus (a coverslipper – paragraph 92) and wherein the liquid removal device (solvent exchanger – paragraph 167) facilitates removal of at least residual fluid after application of a coverslip (solvent exchanger has an air jet that removes some of reagent 676 from the slide 672 – paragraph 167 and Fig. 17C) (the air jet is capable of removing fluid after the application of a coverslip).
Regarding claim 7, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein the automated slide processing apparatus is a staining apparatus (a stainer 500 – paragraph 145) and wherein the liquid removal device facilitates removal of the fluid dispensed onto a specimen located on the upper surface of the slide (solvent exchanger has an air jet that removes some of reagent 676 from the slide 672 – paragraph 167 and Fig. 17C) (the air jet is capable of removing fluid from the slide), the dispensed fluid selected from the group consisting of a staining reagent (stain and solvent exchange – paragraph 146), a counterstaining reagent, or a wash reagent.
Regarding claim 8, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein the liquid removal device is movable in a direction substantially perpendicular (blow-off nozzle 606 and an air jet 670 mounted to the nozzle carriage 608 move perpendicularly to the slides – Figs. 16-17) to the longitudinal axis of the slide (nozzle carriage 608 is moved along rail 610 within the workstation by stepper motor 612 – paragraph 153).
Regarding claim 9, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 8, wherein the liquid removal device (solvent exchanger – paragraph 167) is movable.
However, Reinhart, modified the Keller, does not teach that the liquid removal device is movable at a velocity ranging from about 0.75 inches/second (1.905 cm/second) to about 1.25 inches/second (3.175 cm/second).
Keller teaches a head assembly 2018 movable at a velocity ranging from about 0.75 inches/second to about 1.25 inches/second (head assembly 2018 can be moved relatively slowly e.g., 1 inch/second to about 2 inches/second – paragraph 184). Keller teaches that it would be advantageous to move the head assembly 2018 at this velocity range to gain the additional function of homing operations such as movement of the head assembly 2018 to a home position. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the solvent exchanger, as taught by Reinhart as modified the Keller, with the relatively slowly moving head assembly, taught by Keller, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Reinhart and Keller both teach slide processing apparatus with air curtains. 
Regarding claim 10, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein the slide is in fluidic communication (spring clip 270 holds one edge of a slide 248 and is capable of contacting a liquid on the slide248 – Figs. 6 and 8A) with a first retaining clip including a capillary gap (for prosecution, the amendment will be interpreted to mean “one or more retaining clips retaining clips”; see 112a rejection) and where the liquid removal device is configured to move in a first direction substantially perpendicular to the longitudinal axis of the slide (blow-off nozzles are carried along rail on nozzle carriage 608 and used to blow excess fluids from the slides – paragraph 167 and Fig. 16) (the blow-off nozzles 606 is moved perpendicular to the slide from right to left – Fig. 17C) and toward a first longitudinal edge to urge the fluid towards the retaining clip including the capillary gap (air jet 670 is capable of moving fluids toward the spring clip 270 – Figs. 6 and 17C) (for prosecution, the amendment will be interpreted to mean “one or more retaining clips retaining clips”; see 112a rejection). 
Regarding claim 12, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein any two adjacent gas outlets of the plurality of discrete gas outlets provide about the same gas flow rate (blow-off nozzle like the one illustrated in FIG. 17 can be included in one or more workstations of a disclosed system and the disclosed system includes 2 blow-off nozzles in a solvent exchanger – paragraph 168) (Kurt teaches a system that uses two identical nozzles; therefore, the two nozzles are capable of producing the same flow rate).
Regarding claim 15, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 12, wherein the substantially uniform gas curtain imparts a gas flow (air jet 670 is a flow of gas – paragraph 167) having a first component which is parallel to the longitudinal axis of the slide (angle of the air jet 640 can be adjusted by either altering the angle of the bottom surface 658 of nozzle body 650 – paragraph 167) (Kurt teaches a nozzle body with adjustable angles, therefore the system is capable of a moving a component of the air jet in a longitudinal direction) and a second component along the direction of movement of the liquid removal device  (the air jet is capable of moving the reagent 676 parallel and perpendicular to the longitudinal axis of the slide; see shape of the reagent 676 on the slide in Fig. 17C).
Regarding claim 24, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, wherein the slant angle ranges from between about 10 and about 40 degrees (Keller teaches the holes 4400 are at an angle α and can be in a range from about 70 degrees to about 80 degrees from the horizontal – paragraph 235 and Figs. 62-64B) (Reinhart, modified the Keller, teaches a range of angle α that is equivalent to a slant angle of about 10 to about 20 degree from the vertical).
Regarding claim 25, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 1, 
Although Reinhart, modified the Keller, does not teach wherein the slant angle range from between about 25 and about 35 degrees, Reinhart, modified the Keller teaches a slant angle of about 10 to about 20 degree and that the nozzles can direct the stream at an angle of between about 20 degrees and about 30 degrees relative to the top surface of the slide (paragraph 81). It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the range of slant angles from about 10 to about 20 degree to about 20 degrees and about 30 degrees through routine experimentation for optimizing the air jet 670 shape and size.
Regarding claim 26, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 10, wherein the liquid removal device further comprises a second retaining clip (each slide 248 is held by two spring clips 270 – Figs. 6 and 8A) including a capillary gap (for prosecution, the amendment will be interpreted to mean “one or more retaining clips retaining clips”; see 112a rejection).
Regarding claim 27, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 26, wherein the slide is in fluidic communication with (each slide 248 is held by two spring clips 270 and the two clips are is capable of receiving liquids from the slide 248 – Figs. 6 and 8A) the second retaining clip  including the capillary gap (for prosecution, the amendment will be interpreted to mean “one or more retaining clips retaining clips”; see 112a rejection).
Although Kurt does not teach where the liquid removal device is configured to move in a second direction substantially perpendicular to the longitudinal axis of the slide and toward a second longitudinal edge to urge the fluid toward the second retaining clip including the capillary gap (for prosecution, the amendment will be interpreted to mean “one or more retaining clips retaining clips”; see 112a rejection), Kurt teaches a screw drive mechanism that moves the blow-off nozzles 606 perpendicular to the longitudinal axis of the slide (paragraph 178 and Fig. 17C). It would be obvious to one skilled in the art to run the stepper motor in reverse to move the blow-off nozzles from left to right and toward a second longitudinal edge to urge fluid toward the other spring clip 270 (air jet 670 is capable of moving fluids toward both spring clips – Fig. 6) to remove additional excess fluids the slide.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Reinhart, modified the Keller, as applied to claim 12, in view of Dunworth (US Patent No. 6,491,190 B1 published 12/10/2002)
Regarding claim 13, Reinhart, modified the Keller, teaches the automated slide processing apparatus of claim 12, with a substantially uniform gas curtain (Fig. 17C).
However, Reinhart, modified the Keller, does not teach a flow rate of between about 10 L/min to about 20 L/min. 
Dunworth teaches a gas flow nozzle that has a gas flowrate of about 10-20 liters/minute and that it would be advantage to use a 10-20 liters/minute to gain a low back pressure of 0.5-2 psi in the system (column 7 lines 46-48).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the nozzle, as taught by Reinhart as modified the Keller, with the 10-20 liters/minute flow rate nozzle, taught by Dunworth, to gain the above advantage of a low back pressure. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because Kurt and Dunworth both teach nozzles for gases. 
Response to Arguments
Applicant's argument filed 04/13/2022 have been fully considered but they are not persuasive.
Point 1: The applicant’s argument that “Reinhardt cannot disclose an air jet having a shape which approximates a parallelogram” is not persuasive. 
The examiner points out that Reinhart teach a parallelogram shaped air jet 670 because the air jet 670 is approximately rectangular shaped in Fig. 17C. If the applicant would like to claim the shape of the gas curtain in Fig. 9D of the instant application, then the applicant is advised to claim a gas curtain, in a frontal view, is a parallelogram with corners angles greater or less but not equal to 90 degrees.
Point 2: Applicant’s addition arguments with respect to the rejection of the claims have been considered; but are render moot because Applicant(s) arguments are towards the amended claim language and do not apply to the current grounds of rejection. Furthermore, the prior art rejection has been modified in order to address the amended claim language.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached M-F 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 5712727129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.S./Examiner, Art Unit 1796                                                                                                                                                                                                        
/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797